The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of DAXX and its associated mutations in the reply filed on 02/02/2021 is acknowledged.  Applicant was required to elect a single species or combination of species that the claims would be limited to and applicant was contacted to clarify if a specific combination of mutations or a single mutation was elected.  Applicant further elected a single mutation species of 1976 delT of DAXX in a telephone conversation with Cameron Luijten on 5/24/2021.  

Claims 2-5 are under examination with regard to DAXX.  Claim 4 is under examination with regard to the species, 1976delT mutation of DAXX. 
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “neuroendocrine tumor, or cells or nucleic acids shed from the tumor” which is grammatically incorrect.  The claim should recite neuroendocrine tumor, neuroendocrine tumor cells or nucleic acid shed from the tumor.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more and recite an abstract idea. Claims 2-3 and 5 recite a law of nature and claims 4-5 recite abstract idea that include mental processes. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and not significantly more than the law of nature.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes claims 2-5 are directed to law of nature and claims 4-5 recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 4, the claims recite the abstract idea of a mental process, the step of “identifying” mutation in DAXX, 1976delA.   Neither the specification nor the claims set forth limiting definition for testing and identifying is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally identifies a mutation.  
With regard to claim 5, the claims recite the abstract idea of a mental process the step of “predicting”.  Neither the specification nor the claims set forth limiting definition for predicting and predicting is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally 
With regard to claims 2-3 and 5, the claims recite a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between the presence of a mutation and prognostic indicator or predicting outcome or longer life expectancy.    This conclusion is supported by the recited purposes of the claimed method as set forth in the preamble (A method for predicting outcome of a pancreatic neuroendocrine tumor in a patient) and wherein clause of wherein a mutation in at least one of these genes is a positive prognostic indicator (claim 2) and a further step comprising predicting a longer life expectancy for the patient if an inactivating mutation is identified in the tumor (claim 5).  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic testing of pancreatic neuroendocrine tumor, cells, or nucleic acids shed from the tumor by presence of a generic inactivating mutation does not add a meaningful limitation to the judicial exception because they amount to simply data gathering steps.  Additionally the limitation of further comprising the step of predicting a longer life expectancy is an abstract idea and therefore a judicial exception and does not integrate the natural law judicial exception recited within the claims.
Claim 3 further limits the step of testing to comprise immunohistochemical analysis.   This step do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques and does not integrate the judicial exception.  None of the claims add any additional steps that use the judicial exception in a meaningful way. 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 3, additional steps of testing mutations by immunohistochemical analysis was well known in the art.  The step of obtaining a biological sample and testing for an inactivating mutation by IHC was well-established, routine and conventional techniques known in the art.  As address in the instant specification methods of identifying mutations are legion and any such technique can be selected and applied using the ordinary skill level in the art (see para 26).  Additionally the prior art demonstrates it was well-established, routine and conventional in the art to test pancreatic tumors for inactivating mutations by IHC (see Wilentz, Am J of Pathology, 2000, vol 156, pp 37-43).  Additionally inactivating mutations in DAXX were known  in the art at the time the invention was made as Affymetrix Genome-Wide Human SNP Array 5.0 comprise probes for detection mutations in of the elected gene.
 There is no combination of elements in the claims that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine inactivating mutations in pancreatic tumors.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   The dependent claims do not provide significantly 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Improper Markush
Claims 2-5 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural 
The Markush grouping of MENI, DAXX, and ATRX and any of the mutations shown in table S2 or table 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. 
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the genes and the mutations of DAXX listed in table 1 are structurally unique relative to one another.  DAXX1 gene encodes a transcription corepressor known to repress transcription potential of several sumoylated transcription factors. MENI gene encodes a tumor suppressor and is essential component of a MLL/SET1 histone methyltransferase complex.  ATRX gene encodes a protein involved in transcription regulation and chromatin remodeling. Each of the genes encodes distinct proteins that are not functionally related.   The mutations recited in table 1 in the DAXX gene are structurally distinct.  Each of the mutations results in an insertion, deletion of one or many different nucleotides or a substitution, each of these mutations results in different mutation types and amino acid changes to the protein.  None of the mutations are related to a specific domain or function, for example the 1976delA results in a deletion of A and in frameshift where as 916C>T results in an amino acid change and 918_919insAGT results in an insertion of three nucleotides.  None of the mutations recited in table 1 for DAXX are structurally nor do the mutation results in a similar functional result for DAXX.   Additionally, there is no disclosed common substantial structural feature or common structural mutation and the genes and mutations within DAXX do not share a single structural similarity, as each gene represents a different gene that has no substantial common nucleotide sequence and none of the mutations in 

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	

Claim Rejections - 35 USC § 112-1st paragraph- Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection of claims for lack of an adequate written description is pertinent to the claims as they generically encompass any inactivating mutation of DAXX and the function of positive prognostic indicator of pancreatic neuroendocrine tumor.  The claims thus encompass an enormous number of possible genetic alterations that may include any mutation DAXX gene that results in an inactivating mutation but requires positive prognostic indicator of pancreatic neuroendocrine tumors, which mutations include any single or multiple nucleotide insertions, deletions or substitutions.  And such mutations may have any effect on the encoded protein, including silent mutations, and conservative amino acid substitutions.  Relevant to the large scope of encompassed mutations, the rejected claims also require various different functionalities associated with the mutations.  Additionally, consonant with the limitations of the claims, the mutation has to be indicative of pancreatic neuroendocrine tumors and a positive prognostic indicator.  However, while the rejected claims are generically broad and encompass any inactivating mutation of DAXX, the specification does not allow the skilled artisan to select particular mutations for the encompassed genus that satisfy the particular functional limitations of the claims; the specification teaches only the detection of a few mutations that are located within DAXX.  While the specification teaches mutations that result in frameshift with insertion .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Nature of the invention and breadth of the claims

The nature of the invention requires knowledge of a robust and reliable correlation between a variety of detected genetic content and particular phenotypes.
Direction provided by the specification and working example
The instant specification provides an analysis of gene sequences from pancreatic neuroendocrine tumor samples.  Relevant to the claimed methods, the specification teaches specific mutations in DAXX are detected in pancreatic samples (e.g.:  example 5, table 1).  The specification teaches that DAXX was mutated in 17 different PanNET out of 68 tested, with 11 insertions or deletions and 4 nonsense mutations.  However the specification does not teach that the presence of 1976delA is predictably associated with the presence of a PanNET, the specification teaches this mutation was present in one PanNET sample.   The specification teaches that 5 DAXX mutations were homozygous indicating loss of the other allele but does not teach which mutations are associated with prognostic outcome.  Additionally the specification teaches that loss of immunolabelling for DAXX correlated with mutation of respective gene (see para 37) however figure 1c, d and table S5 does not teach which mutations are detectable by IHC and result in both copies of DAXX being inactivated nor does the specification teach which inactivated mutations in DAXX are associated with positive prognosis.  Table S7 provides data for survival estimate 
Relevant to the breadth of the rejected claims, the specification does not teach the detection of any inactivating mutation in DAXX with better prognostic outcome.  The specification does not teach c1976delA is predictably associated with identifying PanNET. While the specification teaches c1976delA mutation was detected in DAXX the specification does not teach this mutation predictably identifies PanNET. 
The specification provides that the presence of DAXX c1976delA indicates a PanNET sample but the specification does not teach that there is a particular correlation between the presence of the elected species and PanNET.  Additionally the specification does not teach which inactivating mutation of DAXX is associated with better prognostic outcome. 
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to the detection of any particular nucleotide content is high, there is a higher level of unpredictability with regard to the determination of an association between any particular nucleotide content and a phenotype, as encompassed by the claims.
Because the claims encompass any mutations in the claimed gene set, while the specification teaches only discloses a few mutations within DAXX, it is relevant to point out that Hegele (2002) teaches the general unpredictability in associating any genotype with a phenotype.  Hegele teaches that often initial reports of an association are followed by reports of non-replication and refutation (p.1058, right col., lns.24-30).  Hegele provides a table indicating some desirable attributes for genetic association studies (p.1060), and includes choosing an appropriate 
Additionally, where the claims encompass an association between mutation content and survival term, where the specification does not teach any particular analysis with regard to survival term, it is relevant to point out that Lucentini (2004) teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph).  Lucentini teaches that two recent studies found that typically when a finding is first published linking a given gene to a disease there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph).  Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical methods, should be included in the gene association studies (middle column, 1st complete paragraph).
Quantity of experimentation required
	A large and prohibitive amount of experimentation would have to be performed in order to make and use the claimed invention in the full scope as claimed.  One would have to establish that any inactivating mutation of DAXX is present in PanNET, and further that the mutation is indicative of prognostic outcome or the presence of the elected species 1976delA is associated with PanNET.  Such experimentation would include large case:control studies as well as validation.  Similarly, one would have to establish methods by which a mutation detected in .
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention in the full scope as encompassed by the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is an incomplete claims and the metes and bounds of the claim are indefinite.  Specifically claim 4 requires testing for and identifying any of the mutations shown in Table S2 or Table 1.   Table S2 and table 1 have many different features related to the recited mutations and it is unclear what is being testing and identified from the information in table S2 and table 1.   Additionally, claims are to be complete in themselves and incorporation by reference to a 
	

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached M/Th/F from 12-2pm and 4pm-8pm and W from 4pm-8pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or  proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/SARAE L BAUSCH/Primary Examiner, Art Unit 1634